                Case 1:20-cv-03715-APM Document 67 Filed 01/07/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


 State of Colorado, et al.,

                                    Plaintiffs,           Case No. 1:20-cv-03715-APM

 v.                                                       HON. AMIT P. MEHTA

 Google LLC,

                                    Defendant.


                     ORDER GRANTING IN PART AND DENYING IN PART

                            PLAINTIFFS’ MOTION TO CONSOLIDATE

           Upon consideration of the Plaintiffs’ Motion to Consolidate Pursuant to Rule 42(a)(1) of

the Federal Rules of Civil Procedure (the “Motion to Consolidate”) (ECF 5), the motion is

hereby GRANTED IN PART and DENIED IN PART, and it is further ORDERED:

      1.          This action shall be consolidated with United States, et al. v. Google LLC, No.

1:20-cv-3010-APM (the “DOJ Action”) for pretrial purposes, including discovery and all related

proceedings;
       2.    Absent further order from this Court, all future filings in this action shall be made

exclusively on the DOJ Action docket; and

           3.       Plaintiffs’ Motion to Consolidate this action with the DOJ Action for trial is

denied without prejudice and may be renewed after the close of expert discovery and resolution

of any motions for summary judgment.




                                                      1
      Case 1:20-cv-03715-APM Document 67 Filed 01/07/21 Page 2 of 2




     ISSUED this ____ day of ________________, 2021.

SO ORDERED:
                                       Amit P.               Digitally signed by Amit
                                                             P. Mehta

                                       Mehta                 Date: 2021.01.07
                                                             17:17:44 -05'00'

                                       Hon. Amit P. Mehta
                                       United States District Judge




                                         2
